DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US patent 10,702,058).
Regarding claim 1, Wang discloses a side table comprising: a base unit (30) including a bottom board that has a first end part and second end part opposite to each other in a front-rear direction; a telescopic tube unit (10) mounted to said first end part of said bottom board of said base unit, and including an outer tube subunit (10) that extends in an up-down direction perpendicular to the front-rear direction, and that has an outer surrounding surface (Fig. 7), an inner surrounding surface (Fig. 7) surrounded by said outer surrounding surface, and a tube space defined by said inner surrounding surface (Fig. 7), an inner tube subunit (20) that is coupled telescopically to said outer tube subunit, and that extends in the up-down direction into said tube space, and a roller subunit (12) that is mounted to said inner tube subunit, and that includes a plurality of rollers (15) being in slidable contact with said inner surrounding surface of said cuter tube subunit; and a top board (40) corresponding in position to said base in the up-down direction, and mounted co-movably to said outer tube subunit such that a distance between said base unit and said top board in the up-down direction changes during telescopic operation of said telescopic unit.
Regarding claim 2, Wang discloses a side table further comprising a lifting unit (50) that includes a pneumatic rod (51, 52) connected between said inner tube subunit and said outer tube subunit, and an actuating member (90) that is operable for actuating operation of said pneumatic red to extend and retract, thereby driving the telescopic operation of said telescopic tube unit.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637